UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1462



RUDOLPH S. PAPESH,

                                             Plaintiff - Appellant,

         versus


AMERICAN NATIONAL CAN COMPANY; UNITED STEEL-
WORKERS OF AMERICA, AFL-CIO LOCAL 6660,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-93-523-WMN)


Submitted:   September 30, 1997          Decided:   November 4, 1997


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rudolph S. Papesh, Appellant Pro Se.   Mary T. Keating, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to American National Can Company, dismissing his claims

against the union, and denying various other motions. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Papesh v. American Nat'l Can Co., No. CA-93-523-WMN
(D. Md. Mar. 14, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2